Case 2:18-cv-07311-DRH-AKT Document 54 Filed 02/08/21 Page 1 of 17 PageID #: 594




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------X
 LINA TENECORA, LENNY ROMERO, DORA
 ALICIA GARCIA ASCENIO, JOSE ANTONIO
 BARRIENTOS, ESTELA FLORES, ROCIO
 GONZALEZ, GLORIA LALVAY, MANUEL                                        ORDER ADOPTING IN
 MOROCHO, HERMELINDA RAMOS, and                                         PART REPORT AND
 ELISA VARELA,                                                          RECOMMENDATION
                                     Plaintiffs,
  - against -                                                           2:18-cv-7311 (DRH) (AKT)
 BA-KAL RESTAURANT CORP., d/b/a
 PRINCESS DINER and/or SOUTHAMPTON
 PRINCESS DINER, and RICHARD BIVONA,
                                      Defendants.
 -------------------------------------------------------------------X

 HURLEY, Senior District Judge:

                                             INTRODUCTION

         Presently before the Court is the captioned Plaintiffs’ Objection to the

 November 30, 2020 Report and Recommendation of Magistrate Judge A. Kathleen

 Tomlinson (the “R&R” [DE 49]) recommending the Court grant in part, and deny in

 part, their motion for default judgment against the Defendants Ba-Kal Restaurant

 Corp., d/b/a Princess Diner and/or Southampton Princess Diner, and Richard Bivona

 (collectively “Defendants”). For the reasons stated below, the R&R is ADOPTED IN

 PART and Plaintiffs’ motion for default judgment is GRANTED.

                                              BACKGROUND

         The Court adopts the R&R’s detailed Background Section, to which no

 objection is lodged. (R&R at 2–16). In short, Plaintiffs are “ten Latino and Latina

 immigrant low-wage restaurant workers” who have suffered Defendants’ hostile work



                                                  Page 1 of 17
Case 2:18-cv-07311-DRH-AKT Document 54 Filed 02/08/21 Page 2 of 17 PageID #: 595




 environment and discriminatory remarks against their ethnicity, race, national

 origin, and/or sex. (Id. at 3; Plaintiffs’ Objection to Report and Recommendation, at

 9 (“Pls. Obj.”) [DE 52]). Defendants are also alleged to have unlawfully withheld

 Plaintiffs’ wages between August 2016 and December 2016. (Pls. Obj. at 20 (citing

 Compl. ¶¶ 17, 46, 152, 176)).       Plaintiffs bring three claims: (1) hostile work

 environment based on race, ethnicity, and national origin in violation of Title VII of

 the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. (“Title VII”) and New York State

 Human Rights Law, N.Y. Exec. Law § 290 et seq. (“NYSHRL”), see Compl. ¶¶ 142–46

 (Count II), ¶¶ 166–70 (Count VI); (2) sex-based discrimination in violation of Title VII

 and the NYSHRL, see Compl. ¶¶ 137–41 (Count I), ¶¶ 161–65 (Count V); and (3) race-

 based discrimination in violation of Title VII, the NYSHRL, and the Civil Rights Act

 of 1866, 42 U.S.C. § 1981 (“Section 1981”), see Compl. ¶¶ 147–54 (Count III), ¶¶ 155–

 60 (Count IV), ¶¶ 171–78 (Count VII).

       Plaintiffs obtained a certificate of default on July 22, 2019, [DE 35], and moved

 for entry of default judgment on February 14, 2020, [DE 47]. This Court referred

 Plaintiffs’ motion to Magistrate Judge Tomlinson, who issued her R&R on November

 30, 2020. [DE 49]. The R&R recommended granting Plaintiffs’ motion on their hostile

 work environment and sex-discrimination claims. (R&R at 20–29). However, the

 R&R recommended denying their motion on the race-based discrimination claims.

 (Id. at 29–41).

       The R&R determined that Plaintiffs failed to allege facts supporting an

 inference that they suffered adverse employment actions based on their race. (R&R




                                      Page 2 of 17
Case 2:18-cv-07311-DRH-AKT Document 54 Filed 02/08/21 Page 3 of 17 PageID #: 596




 at 31 (quoting Patane v. Clark, 508 F.3d 106, 112 (2d Cir. 2007)). All but one of

 Defendants’ alleged employment actions were insufficiently “adverse” because they

 did not materially change the terms and conditions of employment. (R&R at 32–37).

 Defendants’ withholding Plaintiffs’ wages, while sufficiently adverse, was not alleged

 to have occurred “under circumstances [giving] rise to ‘an inference of discriminatory

 intent.’” (R&R at 37–41). According to the R&R, Plaintiffs failed to link Defendants’

 derogatory remarks “to the decision to withhold wages to an extent that

 discriminatory intent may be inferred.” (Id.).

       Plaintiffs contend the R&R erred (i) by applying the incorrect race-

 discrimination standard, which skewed its analysis of Plaintiffs’ allegations, and

 (ii) by failing to draw a nexus between the allegations of discriminatory intent and

 Defendants’ adverse employment actions. To the extent the Court sustains Plaintiffs’

 objection, Plaintiffs request it “revisit” the R&R’s damages assessment, which would

 award nothing on the race-discrimination claims. (Pls. Obj. at 10 n.3). 1

                                    DISCUSSION

       Federal Rule of Civil Procedure 72(b) provides that when a magistrate judge

 issues a report and recommendation on a matter “dispositive of a claim or defense of

 a party,” the district court judge shall make a de novo determination of any portion



 1     Despite Plaintiffs faulting Magistrate Judge Tomlinson for “misappl[ying] the
 McDonnell Douglas framework to [their] . . . direct evidence of discrimination,” the
 Court parenthetically notes that Plaintiffs—not Judge Tomlinson—first asserted
 that McDonnell Douglas applies here. Pls. Mot. for Default Judgment at 8–9 [DE 47-
 2]. Moreover, whereas Plaintiffs’ objection devotes twenty pages to the race-
 discrimination claim, their submission to Judge Tomlinson devoted only one cursory
 paragraph. Compare id., with Pls. Obj. at 11–30.


                                     Page 3 of 17
Case 2:18-cv-07311-DRH-AKT Document 54 Filed 02/08/21 Page 4 of 17 PageID #: 597




 of the magistrate judge’s disposition to which specific written objection has been

 made. Fed. R. Civ. P. 72(b).

       Race-based discrimination 2 claims require a plaintiff to “plausibly allege that

 (1) the employer took adverse action against him, and (2) his race . . . was a

 motivating factor in the employment decision.” Vega v. Hempstead Union Free Sch.



 2      The term “race” is used as shorthand for “race, ethnicity and/or national
 origin,” which conforms to Plaintiffs’ and the R&R’s usage. Compl. ¶¶ 147–54, 155–
 60, 171–78 (Counts III, IV and VII alleging discrimination on the basis of race,
 ethnicity and/or national origin); R&R at 25, 29–30.
        This understanding aligns with Supreme Court and Second Circuit precedent,
 which draws minimal distinction between the three. In St. Francis College v. Al-
 Khazraji, the Supreme Court held discrimination based on “ancestry or ethnic
 characteristics” is “racial discrimination that Congress intended [Section] 1981 to
 forbid, whether or not it would be classified as racial in terms of modern scientific
 theory.” 481 U.S. 604, 609–13 (1987). In Village of Freeport v. Barrella, the Second
 Circuit held that “discrimination based on ethnicity, including Hispanicity or lack
 thereof, constitutes racial discrimination under Title VII” and Section 1981. 814 F.3d
 594, 600–07 (2d Cir. 2016). The Second Circuit has also noted that “a claim of
 discrimination based on Hispanic ethnicity or lack thereof may also be cognizable
 under the rubric of national-origin discrimination, depending on the particular facts
 of each case.” Id. (emphasis in original) (citing United States v. Brennan, 650 F.3d
 65, 134 (2d Cir. 2011) and Stern v. Trustees of Columbia Univ., 131 F.3d 305, 313 (2d
 Cir. 1997)).
        The Supreme Court and the Second Circuit likewise recognize, in a variety of
 contexts, that “treating groups differently based on the members’ alienage [is] akin
 to discriminating against a group because of their race or color.” Dandamudi v. Tisch,
 686 F.3d 66, 73 (2d Cir. 2012) (describing the Supreme Court’s holding in Takahashi
 v. Fish & Game Comm’n, 334 U.S. 410 (1948)); cf. United States v. Brignoni-Ponce,
 422 U.S. 873, 886 (1975) (“Even if they saw enough to think that the occupants were
 of Mexican descent, this factor alone would [not] justify . . . a reasonable belief that
 they were alien . . . .”); Milan-Hernandez v. Barr, 965 F.3d 140, 148 (2d Cir. 2020)
 (“We have recognized that, when a law enforcement officer detains and questions an
 individual about her immigration status although she is not suspected of a crime,
 those circumstances offer a strong suggestion that the search or seizure was
 improperly based on race.”); Anderson v. Conboy, 156 F.3d 167, 174 (2d Cir. 1998)
 (“The desire to protect Chinese immigrants from discrimination, however, is as
 consistent with prohibiting racial discrimination as with prohibiting alienage
 discrimination.”).


                                      Page 4 of 17
Case 2:18-cv-07311-DRH-AKT Document 54 Filed 02/08/21 Page 5 of 17 PageID #: 598




 Dist., 801 F.3d 72, 87 (2d Cir. 2015). 3 A plaintiff “may do so by alleging facts that

 directly show discrimination or facts that indirectly show discrimination by giving

 rise to a plausible inference of discrimination.”       Id.   “[W]hile a discrimination

 complaint need not allege facts establishing each element of a prima facie case of

 discrimination, . . . it must at a minimum assert nonconclusory factual matter

 sufficient to nudge its claims across the line from conceivable to plausible to proceed.”

 E.E.O.C. v. Port Auth. of N.Y. & N.J., 768 F.3d 247, 254 (2d Cir. 2013) (internal

 citations, alterations, and quotation marks omitted).

       Understood in context, Plaintiffs’ objection concerns the second prong of the

 race-discrimination analysis: whether “wages were withheld under circumstances

 which give[] rise to an ‘inference of discriminatory intent.’” R&R at 37; see Vega, 801

 F.3d at 88–89 (addressing first whether there was adverse employment action, and

 then whether race was a “motivating factor in the employment decisions”). Indeed,

 both the R&R and Plaintiffs tacitly agree that the withholding of Plaintiffs’ wages

 was an adverse employment action. See Pls. Obj. at 19–29 (“[T]he withholding of

 wages clearly meets the standard for adverse action as reflected in Title VII.”); see

 generally R&R at 37–40 (analyzing only whether withholding wages could be tied to

 discriminatory animus). 4


 3     “Courts apply the same standard in analyzing Title VII, the NYSHRL, and
 Section 1981 race discrimination claims.” R&R at 25 (citing Tolbert v. Smith, 790
 F.3d 427, 434 (2d Cir. 2015) (“Although the § 1981 claim is against [the individual
 defendant] and the Title VII and NYSHRL claims are against the School District, the
 analysis is the same.”)).
 4     Plaintiffs say that Defendants’ “actions and the context that they were made,”
 “taken together,” materially altered the terms and conditions of their employment.


                                       Page 5 of 17
Case 2:18-cv-07311-DRH-AKT Document 54 Filed 02/08/21 Page 6 of 17 PageID #: 599




 I.     Race as a Motivating Factor to Withholding Plaintiffs’ Wages

        Plaintiffs object that the R&R incorrectly deemed their allegations of

 discriminatory   intent   “conclusory”    and   ignored    the   “direct   evidence   of

 discrimination.” Pls. Obj. at 11. Plaintiffs contend this error led the R&R to misapply

 the McDonnell Douglas framework and to decline to infer discriminatory motivation.

 Id. at 19, 21.

        Employment discrimination claims can be borne out through direct or indirect

 means. Trans World Airlines, Inc. v. Thurston, 469 U.S. 111, 121 (1985); Vega, 801

 F.3d at 87. “‘Direct’ and ‘indirect’ describe not the quality of the evidence presented,

 but the manner in which the plaintiff proves his case.” Tyler v. Bethlehem Steel Corp.,

 958 F.2d 1176, 1185 (2d Cir. 1992). “‘Direct evidence’ of discrimination is something

 of a misnomer”; it is best understood in contrast with what “makes out a McDonnell

 Douglas prima facie case[, which is] evidence from which an inference of

 discrimination arises only because ‘it eliminates the most common nondiscriminatory

 reasons for the plaintiff’s rejection,’ and which inference is therefore immediately




 Pls. Obj. at 19–20. However, for discrimination claims, purportedly adverse
 employment actions are analyzed individually and not in the aggregate. Kelly v. N.Y.
 State Off. of Mental Health, 200 F. Supp. 3d 378, 397 n.11 (E.D.N.Y. 2016) (holding,
 despite being “viewed in the aggregate” in other contexts, “adverse actions in the
 discrimination context must be evaluated individually”); Lewis v. Boehringer
 Ingelheim Pharm., Inc., 79 F. Supp. 3d 394, 412–13 (D. Conn. 2015); Kaur v. N.Y.C.
 Health & Hosps. Corp., 688 F. Supp. 2d 317, 332 (S.D.N.Y. 2010) (“[T]here is no
 authority for the proposition that this Court should consider the cumulative effect of
 individually alleged adverse employment actions when evaluating Plaintiff’s
 discrimination claim.”); Hill v. Rayboy-Brauestein, 467 F. Supp. 2d 336, 356 n.22
 (S.D.N.Y. 2006). To the extent Plaintiffs object to this aspect of the R&R’s analysis,
 they are overruled.


                                      Page 6 of 17
Case 2:18-cv-07311-DRH-AKT Document 54 Filed 02/08/21 Page 7 of 17 PageID #: 600




 dispelled once the employer has produced evidence of a nondiscriminatory reason.”

 Cartagena v. Ogden Servs. Corp., 995 F. Supp. 459, 462 (S.D.N.Y. 1998) (Sotomayor,

 J.) (quoting Texas Dep’t of Comm. Affs. v. Burdine, 450 U.S. 248, 254 (1981)). Simply,

 direct evidence exists where “an impermissible criterion,” like race, “was in fact a

 ‘motivating’ or ‘substantial’ factor in the employment decision.” de la Cruz v. N.Y.C.

 Human Res. Admin. Dep’t of Soc. Servs., 82 F.3d 16, 23 (2d Cir. 1996) (emphasis in

 original) (quoting Price Waterhouse v. Hopkins, 490 U.S. 228, 258 (1989)).

       Direct evidence need not be the “proverbial smoking gun, i.e., an unequivocal

 statement by an employer that an employee is being terminated for an impermissible

 reason.” Ames v. Cartier, Inc., 193 F. Supp. 2d 762, 768–69 (S.D.N.Y. 2002) (citing

 Cartagena, 995 F. Supp. at 462).       “Rather, direct evidence is evidence ‘directly

 reflecting the alleged discriminatory attitude.’” Id. (emphasis in original) (quoting

 Lightfoot v. Union Carbide Corp., 110 F.3d 898, 913 (2d Cir. 1997)). It can take the

 form of “a workplace policy, practice or decision [that] relies expressly on a protected

 characteristic” or “conduct or statements by persons involved in the decisionmaking

 process.” Young v. United Parcel Serv., 575 U.S. 206, 135 S.Ct. 1338, 1345 (2015);

 Lightfoot, 110 F.3d at 913; Ostrowski v. Atl. Mut. Ins. Cos., 968 F.2d 171, 182 (2d Cir.

 1992). A pervasive use of racial slurs and derogatory language can directly evidence

 discriminatory animus. E.g., Bonilla v. City of New York, 2019 WL 6050757, at *13–

 14 (S.D.N.Y. 2019) (supervisor repeatedly calling plaintiff an alleged racial slur

 evidenced “direct discriminatory animus” sufficient to defeat summary judgment);

 Azar v. TGI Friday’s, Inc., 945 F. Supp. 485, 498–99 (E.D.N.Y. 1996) (holding a




                                      Page 7 of 17
Case 2:18-cv-07311-DRH-AKT Document 54 Filed 02/08/21 Page 8 of 17 PageID #: 601




 “pattern of ridicule,” comprised of anti-Iranian slurs, “obscenities[,] and derogatory

 terms” used “in a hazing manner[,]” was “direct evidence of discriminatory animus”);

 see also, Brown v. E. Miss. Elec. Power Ass’n, 989 F.2d 858, 861–62 (5th Cir. 1993)

 (“Pippen’s routine use of racial slurs constitutes direct evidence that racial animus

 was a motivating factor in the contested disciplinary decisions,” not “an innocent

 habit. . . . [T]he term [n-----] is a universally recognized opprobrium, stigmatizing

 African-Americans because of their race.”).

       Here, Plaintiffs plead discrimination “directly” through Defendants’ alleged

 statements and acts, which undoubtedly reflect an attitude discriminatory against

 Latino/as. Defendants’ regular insults and ethnic slurs, e.g., Compl. ¶¶ 14–15, 37–

 38, 64–65, 75–77, 85, 102, 115, 132, created a “climate of disrespect and disdain for

 labor contributions compared to non-Latino employees.” Id. ¶ 47; e.g., id. ¶ 71 (if

 Plaintiff Barrientos tried to eat “food other than that which was permitted,” his

 supervisor would remark, ‘[Y]ou don’t get to eat that food in your country, so why

 should you get to eat it here?’”); id. ¶ 72 (“Kalogeras . . . dissuade[d] Latino/a

 employees] from reporting Defendants’ abusive and discriminatory behavior by

 telling them, ‘if you complain (about my treatment), I will call immigration officials

 on you.’”); see also, e.g., id. ¶¶ 5, 74, 92, 101, 112, 115, 132. Many of these statements

 do not expressly mention, and therefore are facially unconnected to, Defendants’

 withholding of wages – which forestalled the R&R from inferring discriminatory

 intent in the wrongful nonpayment. Nevertheless, these statements provide the

 backdrop against which the rest of the case is viewed; they are “the relevant




                                       Page 8 of 17
Case 2:18-cv-07311-DRH-AKT Document 54 Filed 02/08/21 Page 9 of 17 PageID #: 602




 background evidence . . . shedding light on Defendants’ motivation and thus

 bolster[ing] [the] claim that Defendants treated [Plaintiffs] differently” on account of

 race. Vega, 801 F.3d at 88.

       Understood in this setting, one of Defendants’ statements displays, if not a

 “smoking gun,” then a “thick cloud of smoke” of direct evidence that Defendants

 withheld Plaintiffs’ wages with discriminatory intent. Tyler, 958 F.2d at 1187. At

 Paragraph 104, Plaintiffs allege:

       Defendants began to withhold Plaintiff Lalvay’s wages in August 2016.
       After not being paid for several weeks, she notified [her supervisor John]
       Kalogeras that she was going to call the New York State Department of
       Labor to recover her wages. Kalogeras responded by telling her that she
       would be the one to “get in trouble” and referenced immigration
       authorities. Plaintiff Lalvay felt intimidated by his threat to retaliate
       against her if she spoke out.

 Compl. ¶ 104. 5

       It is possible that Supervisor Kalogeras’s 6 statement exemplifies a “stray

 remark[]” rather than reflects discriminatory bias. To determine which it better


 5      The R&R states that while “Kalogeras made a slew of ethnically and racially
 degrading and discriminatory remarks to them in the course of their employment,
 [Plaintiffs] do not assert that Kalogeras was involved in the decision to withhold their
 wages.” R&R at 38. The Court respectfully disagrees. While Plaintiffs do not
 explicitly so state, the facts as alleged make it reasonable to so infer. “Plaintiffs
 worked under Kalogeras, the main supervisor” and self-described “king of the castle.”
 Compl. ¶¶ 4, 23, 36, 42, 54, 76, 112. Plaintiffs went to Kalogeras, as well as Bivona,
 to dispute the wrongful nonpayment. Id. ¶ 104.
 6      There is no objection to the R&R’s determination that the corporate defendant
 Ba-Kal Restaurant could be liable under Title VII, NYSHRL, and Section 1981, and
 that individual defendant Bivona could be held liable the NYSHRL and Section 1981.
 Further, there is no objection that the NYSHRL enables the Court to hold individuals,
 like Defendant Bivona here, liable for discriminatory conduct perpetrated by others
 under his direct supervision, like Kalogeras. R&R at 24 n.4, 26, 29 n.5; Pls. Obj. at
 12 n.5.


                                      Page 9 of 17
Case 2:18-cv-07311-DRH-AKT Document 54 Filed 02/08/21 Page 10 of 17 PageID #: 603




  illustrates, the statement must be analyzed through four factors: “(1) who made the

  remark (i.e., a decision-maker, a supervisor, or a low-level co-worker); (2) when the

  remark was made in relation to the employment decision at issue; (3) the content of

  the remark (i.e., whether a reasonable juror could view the remark as

  discriminatory); and (4) the context in which the remark was made (i.e., whether it

  was related to the decision-making process).” Henry v. Wyeth Pharm., Inc., 616 F.3d

  134, 149–50 (2d Cir. 2010). Applied here: (1) the Plaintiffs’ supervisor, (2) at the

  outset of the period in which Defendants withheld Plaintiffs’ wages (August 2016

  through December 2016), (3) chilled, deterred, and threatened Plaintiff Lalvay with

  language rooted in racism, 7 (4) were she to report Defendants for wrongful

  nonpayment. See id. ¶¶ 104, 176. 8

        Even if one refuses, absent more proof, to construe threats to Latino/a

  employees of “trouble” from “immigration authorities” as reflecting racism,

  Defendants’ use of similar phrasing exposes its invidious nature. E.g., id. ¶¶ 5, 64

  (“Plaintiffs would likely be ‘swept up’ in an immigration raid”); ¶ 72 (“[I]f you

  complain (about my treatment), I will call immigration officials on you.”), ¶ 75

  (“Kalogeras said on more than one occasion that he hoped immigration authorities . . .

  would come and take [racial slur for Latinos/as].”), ¶ 77, ¶ 101 (“When local police



  7     As explained in note 2, “racism” here is construed broadly to include prejudice
  towards ethnicity and national origin, as well as race. See supra note 2.
  8     Paragraph 104 is but one specific example of (1) Plaintiffs’ immediate
  supervisor or the restaurant owner (2) on a daily basis (3) making facially racist
  comments (4) on all aspects of Plaintiffs’ employments. E.g., Compl. ¶¶ 5, 71, 72, 74,
  92, 101, 112, 115, 132.


                                       Page 10 of 17
Case 2:18-cv-07311-DRH-AKT Document 54 Filed 02/08/21 Page 11 of 17 PageID #: 604




  officers would come into the restaurant as customers, Kalogeras would tell Plaintiff

  Lalvay in front of her co-workers and clients, ‘immigration [authorities] are here.’”).

        Kalogeras’s remark, made in an environment rife with anti-Latino/a

  sentiment, demonstrates that race was a motivating factor in withholding, and

  continuing to withhold, Plaintiffs’ wages.      Despite Kalogeras threatening only

  Plaintiff Lalvay, Kalogeras’s remark reveals discriminatory animus common to all

  Plaintiffs – their Latino/a race. See Compl. ¶ 17 (“Plaintiffs stopped receiving regular

  wages . . . along with other Latino/a employees. Upon information and belief, white

  employees’ wages were not withheld by Defendants.”); ¶ 94 (alleging “openly violent

  threats by Bivona to dissuade Plaintiff Gonzalez and other Latino/a workers from

  demanding their due wages”); see also, id. ¶¶ 46, 54, 144, 157, 158.

        The nexus between the nonpayment of Plaintiffs’ wages and race-based

  discrimination is further bolstered by the allegation that Defendants duly and timely

  paid their non-Latino/a employees. Compl. ¶¶ 17, 46, 152, 176. While the R&R

  highlights these allegations as pled “upon information and belief,” the Court declines

  to adopt the R&R to the extent it faults Plaintiffs for doing so. R&R at 4 n.2, 40.

  “Pleading on the basis of information and belief is generally appropriate” where

  information is particularly within a defendant’s “knowledge and control.” Boykin v.

  KeyCorp, 521 F.3d 202, 215 (2d Cir. 2008) (Sotomayor, J.).

        The Boykin plaintiff brought a race-discrimination claim alleging that, “upon

  information and belief,” discriminatory animus motivated a bank’s home equity loan

  application practices. Id. at 204, 214. Specifically, the complaint stated,




                                      Page 11 of 17
Case 2:18-cv-07311-DRH-AKT Document 54 Filed 02/08/21 Page 12 of 17 PageID #: 605




        Upon information and belief, persons who were not members of the
        protected classes received loans and were more favorably treated in the
        loan application process than [plaintiff] with regard to the same or
        similar types of properties.

  Id. at 206 (quoting Boykin complaint paragraph 12). The Second Circuit held “the

  names and records, if any, of persons who were not members of the protected classes

  and were more favorably treated in the loan application process [was] information

  particularly within [the bank’s] knowledge and control,” and therefore permissibly

  alleged “upon information and belief.” Id. at 215. This constituted “a plausible

  allegation of disparate treatment” justifying vacatur of the district court’s dismissal

  order. Id. at 216. The Court discerns no compelling difference between Boykin’s

  “information and belief” allegations and those here. 9        Plaintiffs have therefore

  adequately pled discrimination based on race in violation of Title VII, NYSHRL, and

  Section 1981.

  II.   Damages

        Despite    Plaintiffs’   correct   objection   that   Defendants   impermissibly

  discriminated on the basis of race, Plaintiffs offer no explanation as to how damages

  should be “revisited” or revised. Pls. Obj. at 10 n.3. As the R&R correctly noted,

  Plaintiffs bear the burden, even on a motion for default judgment, to prove damages.

  R&R at 42 (citing Cement & Concrete Workers Dist. Council Welfare Fund v. Metro




  9     The Boykin plaintiff’s pro se status is not a basis to “materially distinguish”
  the Second Circuit’s holding. Meyer v. N.Y. Off. of Mental Health, 2014 WL 1767818,
  at *5 n.8 (E.D.N.Y. May 2, 2014); Ritterband v. Hempstead Union Free Sch. Dist.,
  2008 WL 3887605, at *8 n.3 (E.D.N.Y. Aug. 20, 2008).


                                       Page 12 of 17
Case 2:18-cv-07311-DRH-AKT Document 54 Filed 02/08/21 Page 13 of 17 PageID #: 606




  Found. Contrs. Inc., 699 F.3d 230, 234 (2d Cir. 2012)).          The R&R awarded

  compensatory damages, punitive damages, attorneys’ fees, and costs.

         A.    Compensatory Damages

         Plaintiffs fail to contest the R&R’s compensatory damages analysis, which

  addressed their emotional harm. R&R at 46–58. Following thorough review of the

  Plaintiffs’ submissions, the R&R refused to recommend the amount each requested

  because no Plaintiff supplied “evidence of any medical or mental health treatment,”

  “medical documentation,” or “evidence as to the onset and duration of [the] emotional

  distress.”   R&R at 47 (Tenecora), 49 (Romero), 50–51 (Flores), 52 (Barrientos),

  53 (Varela), 54 (Ramos), 55 (Morocho), 56 (Lalvey), 57 (Ascenio), 58 (Gonzalez).

  Plaintiffs have not remedied this deficiency; their objection does not include any

  evidence as to medical treatment or other indicia of emotional harm. The Court

  therefore adopts the R&R’s recommendation on compensatory damages.

         B.    Punitive Damages

         The R&R’s punitive damages recommendation, 10 as a “discretionary moral

  judgment,” warrants revision in light of Defendants’ race-based discrimination in

  violation of Title VII, NYSHRL, and Section 1981. Wiercinski v. Mangia 5, Inc., 787

  F.3d 106, 115 (2d Cir. 2015). Title VII and Section 1981 make punitive damages

  available, but the NYSHRL does not. 42 U.S.C. § 1981a(b)(1); N.Y. Exec. Law

  § 297(9); Farias v. Instructional Sys., Inc., 259 F.3d 91, 101 (2d Cir. 2001). The R&R



  10    The body of R&R recommends awarding Plaintiff Tenecora $10,000.00 in
  punitive damages; its conclusion, however, recommends awarding her $15,000.00.
  Compare R&R at 65, with id. at 78. The Court adopts the latter recommendation.


                                      Page 13 of 17
Case 2:18-cv-07311-DRH-AKT Document 54 Filed 02/08/21 Page 14 of 17 PageID #: 607




  deemed that “Kalogeras’ conduct toward Plaintiffs Tenecora, Ramos and Morocho

  was egregious enough or sufficiently outrageous to warrant punitive damages based

  on comparable caselaw.” R&R at 62–63. This recommendation came without a

  finding on liability for race discrimination.

        Plaintiffs may obtain punitive damages as their employer “engaged in

  intentional discrimination . . . ‘with malice or with reckless indifference to the

  federally protected rights of an aggrieved individual[s].’” Kolstad v. Am. Dental Ass’n,

  527 U.S. 526, 529–30 (1999) (quoting 42 U.S.C. § 1981a(b)(1)). Both “malice” and

  “reckless indifference” require “the employer’s knowledge that it may be acting in

  violation of federal law.” Id. at 535. “Egregious” or “outrageous” conduct can give

  rise to an inference that the employer acted with this “requisite evil motive.” Id.

  (internal quotation marks omitted); Farias, 259 F.3d at 101.

        Defendants’ racially discriminatory conduct warrants the imposition of

  punitive damages as to all Plaintiffs.          The Complaint permits the reasonable

  inference that Defendants knew they were violating federal law when they withheld

  Plaintiffs’ wages—the adverse employment action taken with discriminatory intent.

  For example, in response to Plaintiffs expressed concerns over unpaid wages, “Bivona

  responded that he did not care if Plaintiff Gonzalez and her co-workers sued him

  because he had been in jail before and that he was part of the mafia.” Compl. ¶ 94.

  Kalogeras, for his part, took a less cavalier approach – by threatening retaliation

  against Plaintiffs on fundamentally race-based grounds. E.g., id. ¶ 72 (“[I]f you

  complain (about my treatment), I will call immigration officials on you.”), ¶ 104




                                       Page 14 of 17
Case 2:18-cv-07311-DRH-AKT Document 54 Filed 02/08/21 Page 15 of 17 PageID #: 608




  (Plaintiff Lalvay would “get in trouble” with the “immigration authorities” if she

  “call[ed] the New York State Department of Labor to recover her wages.”).

  Defendants’ withholding of wages was so egregious that, following an investigation

  by the New York State Attorney General, Bivona and Kalogeras faced criminal

  charges, with Bivona ultimately serving time. New York v. Bivona, No. 01736A-2017

  (N.Y. Sup. Ct. - Suffolk Cnty, Crim. Term Dec. 7, 2018) (sentencing Bivona to six

  months in jail for scheming to defraud and failing to pay employees). Though each

  took a different approach—Bivona more callous and Kalogeras more vindictive—to

  potential investigation—which did occur and result in jailtime—each reflects at least

  reckless indifference towards their violation of federal law.

        Accordingly, the Court awards $10,000.00 in punitive damages to each

  Plaintiff arising out of Defendants’ race-based discrimination, in addition to the

  punitive damages award recommended by the R&R. 11

        C.     Attorneys’ Fees and Costs

        As to costs, the R&R awarded Plaintiffs only $400.00 (the judicially-noticeable

  amount of the filing fee) because they failed to adduce proper documentation for any

  costs. Plaintiffs have attached to their objection the appropriate documentation for

  some, but not all, of their costs.    See Decl. of Lissette Amador [DE 52-1] and

  accompanying exhibit [DE 52-2]. Specifically, they have provided travel receipts in




  11    As the R&R noted, Title VII’s damages cap does not limit the compensatory
  and punitive damages otherwise available under the NYSHRL. R&R at 65 n.10.
  Accordingly, the Court adopts the R&R’s recommendation regarding the allocation of
  damages between the Title VII and NYSHRL claims. Id.


                                       Page 15 of 17
Case 2:18-cv-07311-DRH-AKT Document 54 Filed 02/08/21 Page 16 of 17 PageID #: 609




  the amounts of $7.50, $22.25, and $114.84, for a total of $144.59; they have provided

  business meal receipts in the amounts of $49.00, $44.00, and $43.34, for a total of

  $136.34; and service of process receipts in the amounts of $64.45, $27.00, $95.00,

  $80.00, and $70.00, for a total of $336.45. The exhibit provides documentation to the

  Court’s satisfaction. With the $400.00 recommended by the R&R, Plaintiffs are

  awarded a grand total of $1,017.38 for costs. As to the remainder of the requested

  fees, Plaintiffs may not recover costs as their “application fails to provide

  substantiation for the costs sought.” D’Annunzio v. Ayken, Inc., 2015 WL 5308094,

  at *8 (E.D.N.Y. Sept. 10, 2015).

        Lastly, because this Court agrees with certain of Plaintiffs’ objections,

  Plaintiffs are granted leave to supplement their attorneys’ fees petition with costs

  incurred in preparing the objection.    Plaintiff shall file this supplement within

  fourteen (14) days of this Order. S.J., individually and on behalf of K.H. v. N.Y.C.

  Dep’t of Educ., 2021 WL 100501, at *6 (S.D.N.Y. Jan. 12, 2021).

                                     CONCLUSION

        For the reasons discussed above, the Court ADOPTS IN PART Magistrate

  Tomlinson’s R&R. Plaintiffs’ motion for default judgment is GRANTED. As to

  liability and damages:

     1. Default judgment is GRANTED with respect to Plaintiffs Tenecora,
        Romero, Flores, Lalvay and Ramos’s sex-based discrimination claims
        against Defendants in violation of Title VII and the NYSHRL (Counts I
        and V);

     2. Default judgment is GRANTED with respect to Plaintiffs Tenecora,
        Flores, Ascenio, Barrientos, Morocho, Romero, Ramos, Lalvay, Gonzalez
        and Varela’s race-based hostile work environment claims against
        Defendants in violation of Title VII and the NYSHRL (Counts II and VI);


                                     Page 16 of 17
Case 2:18-cv-07311-DRH-AKT Document 54 Filed 02/08/21 Page 17 of 17 PageID #: 610




     3. Default judgment is GRANTED with respect to Plaintiffs Tenecora,
        Flores, Ascenio, Barrientos, Morocho, Romero, Ramos, Lalvay, Gonzalez
        and Varela’s race-based discrimination claims in violation of Title VII,
        NYSHRL, and/or Section 1981 (Counts III, IV, and VII);

     4. Plaintiffs are awarded compensatory damages in the total amount of
        $226,000.00 against Defendants, jointly and severally, apportioned as
        follows: Plaintiff Tenecora - $40,000.00; Plaintiff Flores - $40,000.00;
        Plaintiff   Ascenio - $12,000.00;   Plaintiff   Barrientos - $35,000.00;
        Plaintiff Morocho - $25,000.00; Plaintiff Romero - $30,000.00; Plaintiff
        Ramos - $8,000.00;      Plaintiff     Lalvay - $12,000.00;      Plaintiff
        Gonzalez - $20,000.00, and Plaintiff Varela - $4,000.00;

     5. Plaintiffs are awarded punitive damages in the total amount of
        $130,000.00 against Defendant Ba-Kal Restaurant, apportioned as
        follows: Plaintiff Tenecora - $25,000.00; Plaintiff Flores - $10,000.00;
        Plaintiff   Ascenio - $10,000.00;   Plaintiff   Barrientos - $10,000.00;
        Plaintiff   Morocho - $15,000.00;     Plaintiff    Romero - $20,000.00;
        Plaintiff    Ramos - $10,000.00;      Plaintiff     Lalvay - $10,000.00;
        Plaintiff Gonzalez - $10,000.00; and Plaintiff Varela - $10,000.00;

     6. Plaintiffs are awarded attorneys’ fees in the amount of $109,088.10 at this
        time, with leave to supplement as to fees incurred in preparing objections to
        R&R within fourteen (14) days;

     7. Plaintiffs are awarded costs in the amount of $1,017.38.

  The Clerk of Court is directed to enter judgment accordingly and terminate the
  action.

  SO ORDERED.


  Dated: Central Islip, New York               s/ Denis R. Hurley
         February 8, 2021                      Denis R. Hurley
                                               United States District Judge




                                     Page 17 of 17
